Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments on page 6, filed 01/07/2022, with respect to Claims 1 and 19 have been fully considered and are persuasive. The rejection of Claim 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including adhering a first surface of a mask to a carrier substrate via a first adhesive layer, at least one of the mask or the carrier substrate having a first alignment mark, the mask having a pattern of openings; forming a second adhesive layer on at least one of a second surface of the mask or a third surface of a wafer having a second alignment mark, the second surface being on an opposite side of the mask relative to first surface, the second surface and the third surface being kept parallel with each other by a plurality of proximity flags, the proximity flags not in contact with the second adhesive layer; removing the proximity flags; bringing the carrier substrate and the wafer towards each other along a vertical axis such that the second Claim 1.
In the instant case, Sheridan et al. (US 2003/0027342) discloses a method and apparatus for accessing a site on a biological substrate, wherein can be utilized for systems capable of precisely positioning biological materials is found in connection with microarrays. Microarrays are sets of densely spaced, miniaturized chemical or biochemical reaction sites (or spots) on a microscope slide or other solid supports. Examples of microarrays include: DNA, protein, cell tissue, antibody, vaccine, and antiviral arrays. The reaction sites are typically arranged in an array or a grid pattern. The sites may be deposited on the substrate by contact printing using pins or capillaries, or non-contact printing using an inkjet, piezoelectric or magnetostrictive actuated micro-dispenser, micro-electro-mechanical systems (MEMS) microfluidics dispenser.
Furthermore, Syms (US 2007/0014920) discloses a method of accurately aligned, multilevel micro-contact-printing without the need for dedicated inking, alignment and stamping equipment. Die-sized micro-contact-printing engines are constructed from micro-machined parts, which combine precision alignment features with stamper blocks supported on elastic suspensions. The stampers carry raised patterns, the alignment features mate with corresponding features on etched inkwells and substrates, and the pattern is transferred using a micro-actuator, wherein alignment features mate directly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898